Determination of respondent New York City Department of Housing Preservation and Development (HPD), dated September 19, 2007, terminating petitioner’s Section 8 housing subsidy, unanimously confirmed, the petition denied, and the proceeding brought pursuant to article 78 (transferred to this Court by order of the Supreme Court, New York County [Michael D. Stallman, J.], entered May 13, 2008), dismissed, without costs.
HPD’s determination was supported by substantial evidence (Matter of Berenhaus v Ward, 70 NY2d 436, 443 [1987]) establishing that petitioner violated HPD’s policy requiring truthful and complete reporting of her income.
The penalty assessed—termination of her subsidy—was not shocking to one’s sense of fairness (see Matter of Kelly v Safir, 96 NY2d 32, 39 [2001]).
We have considered petitioner’s other arguments and find them unavailing. Concur—Mazzarelli, J.P, Friedman, Gonzalez, Catterson and Renwick, JJ.